DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) (a)(2) as being anticipated by Haverkamp (DE 20 2013 104 991 translation henceforth Haverkamp).
Regarding claim 15, Haverkamp discloses a method comprising: providing a device, the device including: a body (base plate 202) including an inner wall defining a void (holding recess 204, fig. 7 and 8); and a retaining feature movably coupled to the body (threaded rod 206); placing an object within the void (para. 0056); and applying 
Regarding claim 18, Haverkamp discloses wherein the applying the retaining feature includes rotating the retaining feature relative to the body in a first direction to advance the retaining feature to the object, and further rotating the retaining feature relative to the body in the first direction to retain the object between the inner wall of the body and the retaining feature (para. 0055).
Regarding claim 19, Haverkamp discloses rotating the retaining feature relative to the body in a second direction, opposite from the first direction, to release the object from within the device; and removing the released object (para. 0055).
Regarding claim 20, Haverkamp discloses wherein the retaining feature includes one or more grip features configured to allow a user to rotate the retaining feature with a hand (handle 207, para. 0055).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 8, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Haverkamp in view of Chill (US 5595142).
Regarding claims 1 and 8, Haverkamp discloses a body (base plate 202, fig. 7 and 8) including one or more inner walls defining a void (holding recess204); and a retaining feature movably coupled to the body (threaded rod 206, fig. 7), the retaining feature being configured to cooperate with one or more non-slip features to retain at least a portion of an object inserted in the void against the body (fig. 8) but fails to teach one or more non-slip features on the one or more inner walls, the one or more non-slip features configured to extend into the void. However, Chill teaches one or more non-slip features on one or more inner walls, the one or more non-slip features configured to extend into the void (22, col. 3, ll. 18-24, fig. 2 and 3). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Haverkamp’s cavity with surface protrusions as taught by Chill to help retain a treat in the interior surface.
Regarding claims 7 and 14, Haverkamp as modified by Chill teaches the invention substantially as claimed and Haverkamp further teaches wherein the retaining feature (threaded rod 206) comprises a friction device configured to inhibit the retaining feature from moving relative to the body (external threads of threaded rod 206, para. 0055).
Regarding claim 16, Haverkamp teaches the invention substantially as claimed and further teaches applying the retaining feature against the object retains the object between the retaining feature and an inner wall of the void (applying threaded rod 206 against chew toy 250 would retain the toy between rod 206 and the wall of holding recess 204) but fails to teach providing one or more non-slip features on the inner wall of the body and extending into the void. However, Chill teaches providing one or more non-slip features on the inner wall of the body and extending into the void (protrusions 22, col. 3, ll. 18-24, fig. 2 and 3, applying threaded rod 206 against chew toy 250 would retain the toy between rod 206 and a wall comprising interior protrusions).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Haverkamp’s cavity with surface protrusions as taught by Chill to further help retain a treat in the interior surface i.e. for animals that are aggressive eaters.
Claims 2- 6 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Haverkamp in view of Chill, as applied to claim 1 above, further in view of Kendall (US 2020/0196574).
Regarding claims 2 and 9, Haverkamp as modified by Chill teaches the invention substantially as claimed but fails to teach wherein the body comprises a first head portion and a second head portion connected on opposite ends of a body portion, the body portion including the one or more inner walls. However, Kendall teaches a body comprising a first head portion and a second head portion connected on opposite ends of a body portion (fig. 10), the body portion including the one or more inner walls (walls of cavity 20). It would have been obvious to modify Haverkamp’s form with a form as 
Regarding claims 3 and 10, Haverkamp as modified by Chill and Kendall teaches the invention substantially as claimed and Haverkamp further teaches wherein the retaining feature (threaded rod 206) is moveably coupled within the second head portion (para. 0055, fig. 7 and 8).
Regarding claims 4 and 11, Haverkamp as modified by Chill and Kendall teaches the invention substantially as claimed and Haverkamp further teaches wherein the retaining feature (threaded rod 206) is configured to be adjusted relative to the second head portion of the device by changing an amount of the retaining feature that extends through the second head portion of the device and into the void of the body (para. 0056, depending on the thickness of the treat inserted into 204 threaded rod 206 can be screwed inwardly or outwardly).
Regarding claims 5 and 12, Haverkamp as modified by Chill and Kendall teaches the invention substantially as claimed and Haverkamp further teaches wherein the retaining feature includes one or more retaining structures (external threads of threaded rod 206), and the second head portion defines one or more grooves configured to interface with the one or more retaining structures on the retaining feature (internal threads of threaded part 208, fig. 8).
Regarding claims 6 and 13, Haverkamp as modified by Chill and Kendall teaches the invention substantially as claimed and Haverkamp further teaches wherein the one or more retaining structures cooperate with the one or more grooves to urge the retaining feature toward the one or more non-slip features or away from the one or more .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Haverkamp further in view of Kendall.
Regarding claim 17, Haverkamp teaches the invention substantially as claimed but fails to teach wherein the body includes a first head portion and a second head portion connected at opposite ends to a body portion, the body portion including the inner wall defining the void, the method further comprising: inserting the retaining feature through the second head portion and into the void. However, Kendall teaches a body including a first head portion and a second head portion connected at opposite ends of a body portion (fig. 10), the body portion including the inner wall defining the void (wall of cavity 20), the method further comprising: inserting the retaining feature through the second head portion and into the void (fig. 11). It would have been obvious to modify Haverkamp’s form with a form as taught by Kendall to increase the aesthetic appeal to appeal to a variety of buyers and/or users.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY E EVANS whose telephone number is (571)270-1157.  The examiner can normally be reached on 9am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EBONY E EVANS/Primary Examiner, Art Unit 3647